Title: From James Madison to John Pearson and James Kimball, 5 August 1805
From: Madison, James
To: Pearson, John,Kimball, James


          
            Gentlemen.
            Department of State August 5th 1805.
          
          I have received your letter of the 22d. ult, with its enclosures respecting the murder of Capt. Bridges of the Brig Hannah through the orders given by Capt. Le Roux of the British Cutter Providence of London to fire into the former vessel, and also representing that in consequence of this conduct of the British Captain, the Hannah’s voyage being changed, a considerable loss accrued to you.
          
          To the Minister of the U. States in London instructions will be given to make a statement of the affair to the British Government in order that Capt. Le Roux may be brought to punishment, but for your pecuniary loss it is necessary that you should prosecute him in the ordinary course of the law. I am &c.
          
            James Madison.
          
        